241 So.2d 331 (1970)
In re OPELIKA COCA-COLA BOTTLING CO., Inc.
v.
Albert JOHNSON. Ex parte OPELIKA COCA-COLA BOTTLING COMPANY, Inc.
5 Div. 906.
Supreme Court of Alabama.
November 5, 1970.
Brown & McMillan, Auburn, for petitioner.
Russell, Raymon & Russell, Tuskegee, for respondent.
BLOODWORTH, Justice.
Petition of Opelika Coca-Cola Bottling Company, Inc., for certiorari to the Court *332 of Civil Appeals to review and revise the judgment and decision of that court in Opelika Coca-Cola Bottling Company, Inc. v. Johnson, 5 Div. 12, 46 Ala.App. 298, 241 So.2d 327, is denied.
We consider it appropriate here to note that the denial of a petition for a writ of certiorari to either of our courts of appeal does not necessarily indicate our approval of all the language used, nor of the statements of law made in the opinion of that court. Mobile Pure Milk Co. v. Coleman, 230 Ala. 432, 161 So. 829.
Writ denied.
SIMPSON, MERRILL, COLEMAN, HARWOOD, MADDOX and McCALL, JJ., concur.